Citation Nr: 0822903	
Decision Date: 07/09/08    Archive Date: 07/17/08

DOCKET NO.  04-13 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.	Entitlement to an increased evaluation for arthritis of 
the right hip, currently 10 percent disabling. 

2.	Entitlement to service connection for bilateral heel 
spurs. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1977 to October 
1999.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 RO decision.  

In April 2006, the veteran testified in a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

This Appeal was remanded by the Board in August 2006 for 
additional development.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record shows x-ray 
evidence of arthritis in the right hip with no incapacitating 
exacerbations, flexion greater than 30 degrees and abduction 
of the thigh with motion greater than 10 degrees.  

3.	The competent medical evidence does not show that 
bilateral heel spurs are related to service without resorting 
to mere speculation.  


CONCLUSIONS OF LAW

1.	The criteria for a 20 percent evaluation for arthritis of 
the right hip have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5250-
5255 (2007). 

2.	Bilateral heel spurs were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October 2002 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case regarding the claim for service connection for 
heel spurs, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

With regard to this increased evaluation claim, the Board is 
aware of the Court's recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board is aware that the October 2002 VCAA 
letter does not contain the level of specificity set forth in 
Vazquez-Flores.  However, the Board does not find that any 
such procedural defect constitutes prejudicial error in this 
case because of evidence of actual knowledge on the part of 
the veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

In this regard, the Board is aware of the veteran's 
statements in the VA medical examination in May 2007.  The 
veteran indicated that the pain causes the veteran to be 
unable to walk and the veteran was also able to continue 
normal daily activity with pain.  The veteran indicated that 
he had problems lifting, carrying and walking up and down 
stairs.  The veteran had difficulty putting on socks and 
shoes as well as dressing.  He was also not able to do 
certain sports or exercises, such as running.  This 
examination provides a description of the effect of the 
service-connected disability on the veteran's employability 
and daily life.  These statements indicate awareness on the 
part of the veteran that information about such effects, with 
specific examples, is necessary to substantiate a claim for a 
higher evaluation.  Significantly, the Court in Vazquez-
Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim."  Id. citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  This 
showing of actual knowledge satisfies the first and fourth 
requirements of Vazquez-Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board notes that the 
veteran was also given the specific requirements that 
limitation of motion was required for an increased 
evaluation.  The March 2003 rating decision includes a 
discussion of the rating criteria utilized in the present 
case, and this criteria was set forth in further detail in 
the March 2004 Statement of the Case.  

The veteran was accordingly made well aware of the 
requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the notification requirements of Vazquez-Flores.  
For all of these reasons, the Board finds that any notice 
errors with regard to the requirements of Vazquez-Flores are 
not prejudicial, inasmuch as they did not affect the 
"essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded a 
VA medical examination in May 2007.  The Board further finds 
that the RO complied with its August 2006 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



INCREASED EVALUATION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Evaluating the disability under several diagnostic codes, the 
Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2005); See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, however, should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The veteran's right hip disability is currently rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Diagnostic Code 5003 provides that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable disabling under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where x-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.  The 20 and 10 percent ratings based on x-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  See id., Note (1).

The only possible increased rating under Diagnostic Code 5003 
is for the x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  Under 38 C.F.R. § 4.45(f) the 
hip is considered a major joint.  In this case, the hip is 
the only joint involved.  Therefore, there is no involvement 
of 2 or more major joints.  Furthermore, the medical evidence 
does not show that the veteran had any incapacitating 
exacerbations.  As such, a 20 percent evaluation is not 
warranted under this code.  

The diagnostic codes that focus on limitation of motion of 
the hip are 5250-5255.  Diagnostic Code 5251 provides a 
maximum rating of 10 percent for limitation of extension of 
the thigh to 5 degrees.  The Board notes that the veteran is 
already assigned the maximum evaluation under this code.  
Diagnostic Code 5252 provides a 20 percent rating where 
flexion of the thigh is limited to 30 degrees; a 30 percent 
rating where flexion is limited to 20 degrees; and a 40 
percent rating where flexion is limited to 10 degrees.  
Diagnostic Code 5253 provides a 20 percent evaluation when 
there is limitation of the thigh in abduction with motion 
lost beyond 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, 5253.  

The medical evidence of record does not show limitation of 
motion warranting an increased evaluation.  In a November 
2002 Compensation and Pension Examination, the veteran's hip 
had flexion from 0 to 105 degrees with full active range of 
motion.  External rotation, abduction and adduction were 
normal with no pain.  Internal rotation was from 0 to 30 
degrees with some tightness.  There was some tenderness on 
palpation.  The veteran could fully squat and there was no 
muscle spasm.  

A June 2004 x-ray showed no significant change since July 
2002.  In April 2006, the veteran had full range of motion in 
his hip with minimal discomfort.  He had full flexion and 
external rotation.  Internal rotation was not painful.  He 
was diagnosed with mild degenerative joint disease of the 
right hip.  

The May 2007 VA Compensation and Pension Examination shows 
flexion from 0 to 90 degrees; external rotation from 0 to 40 
degrees; and internal rotation from 0 to 30 degrees.  There 
are two measurements of abduction in the VA examination.  One 
measurement shows abduction from 0 to 40 degrees and the 
other is from 0 to 25 degrees.  

In this case, the medical evidence of record does not show 
that flexion of the thigh is limited to at least 30 degrees 
or limitation of the thigh in abduction with motion lost 
beyond 10 degrees.  Therefore, the veteran is not entitled to 
an increased evaluation for limitation of motion of his hip 
or thigh.  

Diagnostic Code 5250 does not apply to this case because the 
medical evidence of record does not show ankylosis of the 
hip, which is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  
Additionally, Diagnostic Codes 5254 and 5255 do not apply 
because there is no evidence of flail joint, fracture, or 
malunion of the hip or femur.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5250, 5254, 5255.  

The Board also considered the veteran's complaints of pain.  
The May 2007 VA examiner found that there was no additional 
limitation of motion with repetition, but pain increased with 
repetition.  There was no weakness, lack of endurance or 
incoordination with repeat movement.  The Board finds that 
the objective medical evidence does not show that pain on use 
resulted in additional functional limitation to the extent 
that under the limitation of motion codes the veteran's 
disability would be more than 10 percent disabling.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 10 percent 
schedular evaluation. The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) is 
not warranted.

SERVICE CONNECTION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In February 1977, the veteran did not report foot trouble and 
his feet were clinically evaluated as normal.  The veteran 
was treated for left heel pain in an undated medical record.  
The veteran was diagnosed with probable plantar fasciitis.  
In September 1985, April 1988 and November 1988 the veteran's 
feet were clinically evaluated as normal.  In October 1992, 
the veteran was diagnosed with probable plantar fasciitis.  
In September 1993, the veteran did not report foot trouble 
and an evaluation of his feet revealed fungal infection.  In 
August 1997, the veteran had left foot pain secondary to 
overuse.  In September 1997, the veteran was treated for left 
foot pain.  The etiology of the pain was unclear and there 
was possible spurring. 

In a January 1998 Master Problem List, left foot pain was 
noted in August 1997 and September 1997.  In August 1998, the 
veteran did not report foot trouble and his feet were 
clinically evaluated as normal.  In May 1999, the veteran did 
not report foot trouble.  In his retirement examination in 
1999, no foot disability was noted.  

After service, the veteran reported bilateral heel pain in 
January 2001.  He was diagnosed with bilateral plantar 
fasciitis.  The veteran also had persistent heel pain in 
March 2002.  

In the May 2007 VA Compensation and Pension Examination, the 
veteran was diagnosed with bilateral plantar fasciitis/heel 
spurs.  The examiner reviewed the claims file, including the 
service medical records.  The examiner opined that he could 
not determine if the veteran's plantar fasciitis or heel 
spurs were related to service without resorting to mere 
speculation.  The examiner reasoned that although there was 
treatment for foot pain and plantar fasciitis in service, the 
veteran reported no foot trouble during the separation 
examination.  The examiner could not determine if the 
veteran's current disability was the same or a separate 
condition that manifested after service.  The examiner also 
noted a prior claim for disability compensation that did not 
include a foot disability.  As such, the examiner concluded 
that there was uncertainty as to the chronicity of the 
veteran's bilateral foot disability.  

Based on the foregoing, the Board finds that service 
connection is not warranted.  Although there is a current 
diagnosis of a foot disability and treatment in service, 
there is no medical evidence of record relating the veteran's 
disability to service.  The VA examiner could not relate the 
veteran's disability without resorting to mere speculation.  
Service connection may not be based on speculation or even 
remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (medical opinions, which are speculative, 
general or inconclusive in nature, cannot support a claim).  
In this case, the only medical opinion of record could not 
confirm the etiology of the veteran's disability without 
resorting to speculation.  This opinion does not have the 
required degree of medical certainty required for service 
connection.  Hinkle v. Nicholson, 19 Vet. App. 465 (2005) 
(medical opinions based on speculation are entitled to 
little, if any, probative value); see also Bloom v. West, 12 
Vet. App. 185, 187 (1999) (a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).  

Since there is no opinion of record connecting the veteran's 
current disability to service without relying on speculation, 
the Board finds that the weight of the evidence is against 
the veteran's claim for service connection.  Besides the VA 
opinion, no other doctor has opined that his foot disability 
is related to any remote incident in service.  Without 
competent medical evidence linking the veteran's disability 
to service, service connection is not warranted.

The Board has considered the veteran's contention that a 
relationship exists between his disability and service.  
However, as a layman, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter such as etiology.  
While a layman such as the veteran can certainly attest to 
his in-service experiences and current symptoms, he is not 
competent to provide an opinion linking that disability to 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

In sum, the objective medical evidence of record does not 
show a nexus between the veteran's bilateral foot disability 
and an in-service injury or diagnosis.  As the preponderance 
of the evidence is against the veteran's claim, the benefit-
of-the-doubt rule does not apply, and the veteran's claim for 
service connection for bilateral heel spurs must be denied.  
See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.  

	(CONTINUED ON NEXT PAGE)

ORDER

An increased evaluation for arthritis of the right hip, 
currently 10 percent disabling, is denied.  

Service connection for bilateral heel spurs is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


